                                                                       ; CQ-L'.'w
                                                                       H ni\/


           IN THE UNITED STATES DISTRICT COURT FOR•••^'
                                                                       PlUZihS
                THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION




UNITED STATES OF AMERICA,


V.                                              Case No.   CR418-119


JASMINE WATKINS,
                Defendant




UNITED STATES OF AMERICA,


V.                                              Case No.   CR419-004


ROVONTAE DILLARD,
                Defendant




                                ORDER



     Ryan D. Langlois, counsel of record for defendants in the

above-styled cases, has moved for leave of absence.           The Court is

mindful that personal and professional obligations require the

absence   of   counsel   on   occasion.   The    Court, however, cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall
proceed, status conferences, pretrial conferences, and   trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     so ORDERED this 7^ day of May 2018.



                              HONOiSbLE WILLIAM T^MOORE, JR.
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
